By Judge William F. Rutherford
This matter came before the Court for trial on May 26 and 27, 1992. Counsel for both sides provided a memorandum of law prior to the trial, and each has submitted a post trial brief. I have carefully reflected on all of the testimony and carefully considered the exhibits which were admitted into evidence. I have also considered all cases submitted in argument by counsel and in the aforementioned memoranda and briefs.
The evidence establishes that the plaintiff’s employment was terminated by the Executive Director of the Airport Authority because the plaintiff “participated in the organization of a union and joined a union.” This was done upon the recommendation of the Deputy Executive Director of the Airport Authority. The reasons for the recommendation were (1) the plaintiff had joined the same union as his subordinate; (2) that he had encouraged his subordinate to join the union; and (3) some concern with the plaintiff’s performance of duties.
I therefore conclude that the plaintiff’s employment was terminated on account of union membership. I further find that this is contrary to Virginia Code § 40.1-61, 1950, as amended, which provides:
No person shall be required by an employer to abstain or refrain from membership in any labor union or labor organization as a condition of employment or continuation of employment.
*541The language of this statute is clear and unambiguous, and there is no need for judicial construction. I find no basis to exclude the plaintiff from the protection offered by the Virginia Right to Work law.
For the foregoing reasons, I find in favor of the plaintiff. The plaintiff’s employment will be reinstated, and his salary and benefits restored effective on the date of his termination. No further compensatory damages and‘no punitive damages will be awarded.